
	
		I
		112th CONGRESS
		1st Session
		H. R. 1225
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2011
			Mr. Pearce (for
			 himself, Mr. Garrett,
			 Mr. Bachus, and
			 Mr. Hensarling) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To prohibit Fannie Mae and Freddie Mac from issuing any
		  new debt without approval in advance by the Secretary of the
		  Treasury.
	
	
		1.Short titleThis Act may be cited as the
			 GSE Debt Issuance Approval Act of
			 2011.
		2.Prohibition of
			 issuance of new debt by enterprises without advance approval by
			 TreasurySubtitle B of title
			 XIII of the Housing and Community Development Act of 1992 (12 U.S.C. 4611 et
			 seq.) is amended by adding at the end the following new section:
			
				1369F.Requirements
				for issuance of new debt
					(a)Requirement for
				advance approval by TreasuryAn enterprise shall not, after the date of
				the enactment of the GSE Debt Issuance
				Approval Act of 2011, newly issue any note, bill, bond,
				debenture, or any other debt security, obligation, or instrument of any form or
				in any amount unless the issuance of such debt security, obligation, or
				instrument was approved in advance in accordance with this section by the
				Secretary of the Treasury (in this section referred to as the
				Secretary).
					(b)Written
				requestThe Secretary may not approve the issuance of any debt
				security, obligation, or instrument under this section by an enterprise unless
				the enterprise has submitted to the Secretary of the Treasury and to the
				Director, in such form as the Secretary shall require, a written request
				identifying and describing the debt securities, obligations, and instruments
				proposed to be issued, including the par values, terms to maturity, interest
				rates, forms, timing of issuance, and all other terms regarding issuance of
				such securities, obligations, and instruments.
					(c)Determination
				and justificationUpon
				receiving a written request pursuant to subsection (b) for approval of the
				issuance of debt by an enterprise, the Secretary shall promptly review the
				request, make a determination of whether to approve or deny the request, taking
				into consideration any information or comments of the Director regarding such
				request, and submit to the enterprise, the Congress, and the Director written
				notice of approval or denial of the request, which shall include an explanation
				and justification for the approval or denial of the issuance of the new
				debt.
					(d)Conditional
				approvalIn approving a
				request under this section by an enterprise to issue any debt security,
				obligation, or instrument, the Secretary may, in the written notice of approval
				of such request pursuant to subsection (c), limit or change the terms of the
				issuance of the debt securities, obligations, or instruments approved for
				issuance from the terms of the proposed issuance of securities, obligations, or
				instruments described in the request for such approval submitted by the
				enterprise pursuant to subsection (b).
					(e)Effective
				dateNotwithstanding approval
				under this section of the issuance of debt by an enterprise or submission of
				the notice of such approval as required under subsection (c), the enterprise
				may not issue any debt security, obligation, or instrument pursuant to such
				approval before the expiration of the 7-day period beginning upon submission of
				such notice of approval to the
				Congress.
					.
		
